Table of Contents Exhibit 8.1 We conduct our cable television and related activities through a group of companies that we have acquired and developed over the past decade. Set forth in the table below is a list of our direct and indirect subsidiaries, as of December 31, 2011: Name of Subsidiary Jurisdiction of Incorporation or Organization Direct Interest Total Interest (percent) (percent) Consolidated entities Net Brasília Ltda. Brazil - 100.00 Net Rio Ltda. Brazil 100.00 100.00 Net São Paulo Ltda. Brazil 100.00 100.00 Reyc Comércio e Participações Ltda. Brazil 100.00 100.00 ale Ltda. Brazil 100.00 100.00 Jacareí Cabo S.A.* Brazil 100.00 100.00 614 Serviços de Internet Maceió Ltda. Brazil 100.00 100.00 614 Seviços de Internet João Pessoa Ltda. Brazil 100.00 100.00 *Pending approval from Anatel.
